DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
One error includes the symbol for geometric dwell time, which is identified as tgeo, as well as tmg. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a ratio of a minimum dwell time tmin to an average geometric dwell time tgeo is not more than 6.  Conventional equation for this ratio is tmin/ tgeo ≤ 6. geo /tmin ≤ 6, which is the opposite. Thus, it is unclear what ratio is actually being recited. 
Claim 1 also recites the term average geometric dwell time. It is unclear what this term encompasses, or how this term is calculated. The specification suggests it is a relationship between the volume of the melting tank and the volume flow throughput, but offers no clear indication of what calculation is actually involved. Thus, it is unclear what an average geometric dwell time is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Maugendre et al. (6,125,658). Robertson teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials (col. 2 lines 35-39), heating the raw materials in a melting apparatus (col. 2 lines 61-38), the apparatus comprising a melting tank (col. 2 lines 33-35) and a top furnace (col. 2 lines 69-71, col. 3 lines 1-5, figure 1), and discharging the glass melt from the melting tank (col. 2 lines 40-45). Robertson teaches the glass raw materials covers a part of a surface of a melting region (28) of the melting apparatus (col. 3 lines 6-10) and at least a small portion of the surface of the melting region is not covered (col. 2 lines 1-7, col. 3 G-BOD at a base below a clear surface of the melting apparatus is 2700°F (1482°C), and a temperature of an atmosphere TO in the top furnace is 2100°F (1149°C).  Thus, TG-BOD is higher than TO and a vertical temperature different of at least 50°C is established (col. 4 lines 1-4).
Robertson suggests maintaining a temperature, in the atmosphere in the top furnace, that approximates the melting temperature of the molten glass (col. 3 lines 72-75, col. 4 lines 1-4), but doesn’t exemplify a TO temperature greater than 1300°C. Robertson also teaches providing heating to the atmosphere to create a hot top and promote liberation of gases from the molten glass (col. 2 lines 1-7).  DeGreve also teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials, heating the raw materials in a melting tank, and discharging the glass melt from the melting tank (abstract, figures 1 and 4).  Furthermore, DeGreve teaches providing a crown temperature, which is the temperature of an atmosphere in a top furnace of the melting apparatus, in the range of 1400-1600°C, so as to assist in removing inhomogeneities in the glass melt (claim 18).  Robertson also teaches promoting the liberation of gases which would otherwise form undesirable seeds and/or blisters in the molten glass. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for even higher temperature in the atmosphere in the top furnace, such as 1400°C, so as to inhibit inhomogeneities, seeds and/or blisters. 
Robertson and DeGreve do not specify a dwell time. Maugendre teaches a melting apparatus with optimized production conditions, such as reduced dwell time that 3 per day and the volume of the melting tank is 3 m3. This provides for a ratio of about 4.2, which is interpreted as the average geometric dwell time, as best that can be understood regarding the term average geometric dwell time.  Maugendre also teaches the glass is actually 0.25 days, which is about 6 hours. This provides for a ratio of the minimum dwell time to the average geometric dwell time of 1.42 (6/4.2), which is less than 6 (col. 8 lines 37-44). Maugendre teaches such as melting furnace with such operating conditions provides for a significant cost savings (col. 8 lines 45-54).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed similar operating conditions in the method of Robertson and DeGreve, so as to provide cost savings, as taught by Maugendre. 
Regarding claim 4, Robertson teaches a vertical temperature difference of at least 100°C (1482-1149°C). Thus, even in applying the modified temperature of the top furnace, taught by DeGreve, a similar difference of at least 100°C can be maintained.
Regarding claim 7, Maugendre teaches average geometric dwell time is 4.2 hours, as discussed above.
Regarding claim 8, Robertson teaches the batch covers all of region 28, which is more than 30% of an available surface area (col. 3 lines 1-12).
Regarding claim 9, Robertson is silent regarding the content of the glass raw materials. DeGreve teaches utilizing scraps of glass fibers as a glass raw materials, wherein the scraps have a composition similar to an E-glass composition, which is an 
Regarding claims 10-11, Robertson teaches 100% of the glass raw material can be the scrap, which suggests not refining agents are added (col. 11 lines 50-53) as well as the option of adding a refining agent, such as sulfates (col. 11 lines 53-57).
Regarding claims 12-13, Robertson teaches the heating of the glass melt comprises using a combination of fossil-fueled and electrical heating devices (col. 2 lines 57-68, col. 3 lines 1-5, 13-25).
Regarding claims 15-17, Robertson teaches using electrodes along a full area of the base of the melting tank (figure 2, col. 2 lines 57-61), including the region (28) under the surface covered with the glass raw materials (figure 1).
 Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Maugendre et al. (6,125,658) as applied to claim 1 above, and further in view of Lentes et al. (2014/0356609).  Robertson teaches the importance of promoting the liberation of gases which would otherwise form undesirable seeds and/or blisters in the molten glass, but doesn’t specify a bubble count. Lentes also teaches a teaches a process for producing glass products from a glass melt, the process comprising providing glass raw materials, heating the raw materials in a melting apparatus, and discharging the glass .
Regarding claim 5, Lentes further teaches the temperature of the glass melt at the base below a batch carpet is above 1580°C and the temperature of the glass melt below the clear surface is over 1660°C ([0101]), which provides for a horizontal difference in temperature of about 80°C, which is considered deemed close enough to less than 80°C.  Lentes teaches the glass under the batch carpet still comprises of unmelted glass raw materials ([0097]), which might account for the temperature difference.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar horizontal difference in temperature (i.e. . 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (3,574,585) in view of DeGreve et al. (5,352,258) and Maugendre et al. (6,125,658) as applied to claim 1 above, and further in view of Lythgoe (4,764,198).  Robertson teaches the heating of the glass melt comprises using a combination of fossil-fueled and electrical heating devices, such as burners and electrodes (col. 2 lines 57-68, col. 3 lines 1-5, 13-25).  Robertson teaches the primary heating (i.e. about 100%) is performed by the electrical heating (col. 2 lines 29-32), especially in the first region 28, and a significant portion of the heating in the second region 29 (col. 3 lines 13-25). However, Robertson doesn’t specify the proportion of electric heating by electrode to be in the range of 25-75%.  Lythgoe also teaches a process for producing glass products from a glass melt comprising melting glass raw materials, heating the raw materials and discharging the glass melt from the melting tank (figure 1, col. 6 lines 14-25). Lythgoe also teaches heating the glass melt using a combination of fossil-fueled and electrical heating devices, such as burners and electrodes (col. 6 lines 21-25). Lythgoe teaches electrical heating accounts for at least 15% of the total energy (col. 15 lines 9-11).  Lythgoe teaches balancing the electrical heating with the fueled heating helps control convection flow within the melting zone and the stability of the hot spot within the glass melt, and burners are necessary to help prevent flow of unmelted batch materials downstream (col. 5 lines 11-39) Thus, the combination of Robertson and Lythgoe teaches electrical heating that falls within the range of at least 15% to up to a significant portion (a little under 100%) of the total energy, which encompasses the claimed range . 
Response to Arguments
The indication of allowable subject matter in the previously recited claims 6 and 7 has been withdraw, in light of the 112 issues and a review of the prior art. The Examiner apologizes for the mistake in suggesting claims 6-7 are allowable in the previous office action.
Applicant’s explanation for the information disclosure statements is appreciated and noted. There remains some NPL’s in the IDS dated April 9, 2019 that are not considered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741